DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the restriction requirement of claim(s) 1, 3-12, 16, 18, 57, 66, 81, 127 and 344-346 have been fully considered and are persuasive.  Therefore, the restriction requirement has been withdrawn.  However, upon further consideration, a new restriction requirement is made.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1, 3-12, 16, 18, 57, 66, 81, and 127, drawn to a method.
Group 2, claims 344 and 345, drawn to a method.
Group 3, claim 346, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1, 2, and 3 lack unity of invention a posteriori because even though the inventions of these groups require the technical features of obtaining brain wave patterns from at least two locations selected on a head of a subject, segmenting the brain wave patterns by sleep stage, segmenting the brain wave patterns for one sleep stage into defined time intervals so as to permit auto spectral analysis, cross spectral analysis, coherence analysis, or at least one of: auto spectral analysis, cross spectral analysis, or coherence analysis, calculating a coherence value or a phase delay value from two brain wave segments for a single frequency or a frequency band, and determining the presence of PTSD in the subject based on the coherence value or the phase delay value according to a designated threshold, thereby detecting PTSD in the subject, and treating the subject with prolonged exposure therapy based on the presence of PTSD, these technical features are not special technical features as they do not make a contribution over the prior art in view of US 2016/0113567, hereinafter Osvath, in view of NPL Document “Changes in long term neural connectivity following psychological trauma”, hereinafter Cook, and applicant admitted prior art.
	Osvath teaches obtaining brain wave patterns from at least two locations selected on a head of a subject (Fig. 1 shows 3 electrodes 20, paras [0042]-[0044]), segmenting the brain wave patterns for one sleep stage into defined time intervals (para [0137], epochs) and segmenting the brain wave patterns by sleep stage (paras [0039]-[0042], [0138], [0143]) so as to permit auto spectral analysis, cross spectral analysis, coherence analysis, or at least one of: auto spectral analysis, cross spectral analysis, or coherence analysis (coherency analysis, paras [0110], [0115], [0296]-[0304]), calculating a coherence value or a phase delay value from two brain wave segments for a single frequency or a frequency band (Fig. 11, para [0298], bilateral coherency values in theta band), and determining the presence of a medical condition in the subject based on the coherence value or the phase delay value according to a designated threshold (paras [0298], [0300], [0338], determine presence of depression), thereby detecting the medical condition in the subject (paras [0298], [0300], [0338], detect depression in the subject).
	Osvath does not teach the steps of (b) segmenting the brain wave patterns by sleep stage; (c) segmenting the brain wave patterns for one sleep stage so segmented from step (b) into defined time intervals, in that order, wherein the medical condition is PTSD, and treating the subject with prolonged exposure therapy based on the presence of PTSD (emphasis added).
	However, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Osvath such that the steps of (b) segmenting the brain wave patterns by sleep stage; and (c) segmenting the brain wave patterns for one sleep stage so segmented from step (b) into defined time intervals, are performed in that order, as a reversal of parts which is prima facie obvious (see MPEP 2144.04(VI)(A)).
	Cook teaches obtaining brain wave patterns from at least two locations selected on a head of a subject (page 311, first column, second paragraph, 32 channel EEG cap with International 10/20 system placement, Fig. 1A, Table 2 electrode pairs), segmenting the brain wave patterns into defined time intervals (page 311, first column, second paragraph, 5 second epoch) so as to permit coherence analysis (page 311, first column, second paragraph, coherence computation), calculating a coherence value from two brain wave segments for a frequency band (Fig. 1, coherence montage shown in Fig. 1A, statistically significant coherence pairs shown in Figs. 1B and 1C), a medical condition is PTSD (page 310, second column, third paragraph, Post-traumatic Stress Diagnostic Scale (PDS) used to examine presence and severity of PTSD symptoms), and the presence of PTSD in the subject affects the coherence value (Fig 1C, statistically significant difference between coherence in No Trauma (NT) group and Childhood Trauma (CT) group, wherein the CT group shows a higher coherence value than the NT group).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Osvath such that the medical condition is PTSD, as an application of Cook’s findings that PTSD results in higher coherence values to the method of Osvath to yield the predictable result of being able to determine the presence of another medical condition, PTSD, in a subject. Osvath is ready for improvement to be used for another medical condition (Osvath para [0330]).
	Osvath in view of Cook does not teach treating the subject with prolonged exposure therapy based on the presence of PTSD.
	However, the instant specification teaches treating a subject with prolonged exposure therapy based on the presence of PTSD (page 12 lines 14-15 disclose that “the most common treatment for PTSD is prolonged exposure (PE) therapy,” page 12 lines 20-23 discloses that “Numerous studies have reported successful use of PE for PTSD patients, and the treatment is recommended world-wide in official PTSD treatment guidelines such as the International Society for Traumatic Stress Studies, the National Institute for Health and Clinical Excellence Guidelines on PTSD.”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Osvath and Cook to include treating the subject with prolonged exposure therapy based on the presence of PTSD, as taught by the instant specification, as prolonged exposure therapy is a known treatment for PTSD that would yield the predictable result of treating PTSD in a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791